     Case 1:19-cv-00785-NONE-HBK Document 27 Filed 03/17/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ALLEN HAMMLER,                                 Case No. 1:19-cv-00785-NONE-HBK
12                       Plaintiff,                  ORDER GRANTING IN PART AND
                                                     DENYING IN PART PLAINTIFF’S MOTION
13           v.                                      TO CORRECT NAME OF DEFENDANT AND
                                                     REQUEST FOR COPIES
14    STATE OF CALIFORNIA, et al.,                   (Doc. No. 22)
15                       Defendants.                 ORDER GRANTING PLAINTIFF’S MOTIONS
16                                                   FOR RULING AND ACKNOWLEDGEMENT
                                                     OF MOTIONS
17
                                                     (Doc. Nos. 23, 25)
18                                                   ORDER GRANTING PLAINTIFF’S MOTION
                                                     FOR EXTENSION OF TIME
19
                                                     (Doc. No. 24)
20
21

22

23          This matter comes before the court upon initial review of this case that was reassigned to

24   the undersigned. (See Doc. No. 21). Plaintiff Allen Hammler, a current state prisoner, initiated

25   this action by filing a pro se civil rights complaint under 42 U.S.C. § 1983 on June 4, 2019. (Doc.

26   No. 1). Pending review are the following motions filed by plaintiff: (1) motion to correct name

27   of defendant and for copies of documents (Doc. No. 22); motion for ruling (Doc. No. 23); motion

28   for extension of time (Doc. No. 24); and motion for formal acknowledgement of prior motions



                                                     1
     Case 1:19-cv-00785-NONE-HBK Document 27 Filed 03/17/21 Page 2 of 3


 1   (Doc. No. 25). The court addresses each motion in seriatim.

 2             1. Motion to Correct Name of Defendant and for Copies of Documents

 3             On December 11, 2020, plaintiff moved to correct a defendant’s name and for copies of

 4   documents referenced by the court in an earlier order. (See generally Doc. No. 22). Plaintiff

 5   requests the case’s “caption and record” be changed from “S. Savoie” to the “State of California,

 6   et al.” (Id. at 1). A review of the docket and reveals none of the currently named defendants are

 7   named “S. Savoie.” Further, plaintiff was ordered to file an amended complaint. (Doc. No. 20).

 8   To the extent plaintiff wishes to alter the names of any defendants, he may do so in his amended

 9   complaint. See Beavers v. New Penn Fin. LLC, at *2 (E.D. Cal. Jan. 11, 2018). Thus, no court

10   action is necessary to achieve the relief plaintiff seeks and thus this component of his motion is

11   denied.

12             Plaintiff also requests copies of two previous filings: his motion for reconsideration (Doc.

13   No. 14) and his motion for a ruling on his motion for reconsideration (Doc. No. 16). Prison inmates

14   are not entitled to receive complimentary copies of their filings. Blair v. CDCR, 2018 WL 1959532,

15   at *6 (E.D. Cal. Apr. 25, 2018). However, as a one-time courtesy to expedite this matter, the court

16   will direct the Clerk of Court to furnish plaintiff with copies of these earlier pleadings. Any further

17   copies will come at plaintiff’s expense, and he is urged to keep copies of all court documents going

18   forward.

19             2. Motion for Ruling

20             On January 21, 2020, plaintiff moved for a ruling on his motion “to correct name of
21   defendant and for document needed to comply with order.” (Doc. Nos. 22-23). This order rules

22   on that motion, so his relief is granted.

23             3. Motion for Extension of Time

24             On January 25, 2021, plaintiff moved for additional time to file his amended complaint.

25   (Doc. No. 24). On November 16, 2020, the court ordered plaintiff to file an amended complaint

26   within 45 days of receiving the order. The instant motion is therefore untimely. Nonetheless,
27   before recommending the dismissal of this action for failure to prosecute and timely comply with

28   the court’s orders, the court will grant plaintiff a limited extension of time and a final opportunity



                                                        2
     Case 1:19-cv-00785-NONE-HBK Document 27 Filed 03/17/21 Page 3 of 3


 1   to amend his complaint. As ordered below, plaintiff must deliver his amended complaint to prison

 2   officials for mailing to the Court no later than April 23, 2021. Plaintiff is cautioned that, if he fails

 3   to timely file an amended complaint, this matter will be subject to dismissal without prejudice

 4   without further notice, and no further extensions will be granted absent exceptional circumstances.

 5            4. Motion for Acknowledgement of Prior Motions

 6            On February 19, 2021, plaintiff moved for acknowledgement of his pending motions. (Doc.

 7   No. 25). The court’s ruling on the pending motions effectively acknowledges these motions.

 8            Accordingly, it is ORDERED:

 9            1.      Plaintiff’s motion to correct name of defendant and for document needed to

10            comply with order (Doc. No. 22) is DENIED IN PART and GRANTED IN PART.

11            Plaintiff’s motion to correct defendant’s name is DENIED for the reasons stated supra.

12            Plaintiff’s motion for copies is GRANTED to the extent the Clerk of Court is directed to

13            provide plaintiff with a one-time courtesy copy of his previous motions (Docs Nos. 14,

14            16) with this Order.

15            2.      Plaintiff’s motion for ruling (Doc. No. 23) is GRANTED.

16            3.      Plaintiff’s motion for extension of time (Doc. No. 24) is GRANTED to the extent

17            that plaintiff must deliver his amended complaint to prison officials for mailing to the

18            court no later than April 23, 2021. Plaintiff’s failure to timely file his amended

19            complaint may result in a dismissal of this action.

20            4.      Plaintiff’s motion for acknowledgement of prior motions (Doc. No. 25) is
21            GRANTED.

22
     IT IS SO ORDERED.
23

24
     Dated:        March 16, 2021
25                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28



                                                        3
